Johnson, Judge.
Mary Louise Hill and Fred Hill divorced in South Carolina. In the final judgment and decree, Ms. Hill was awarded custody of the couple’s minor children, and Mr. Hill was ordered to pay monthly child support. Mr. Hill failed to make the required payments, accrued a substantial arrearage, and then moved to Georgia. In 1994, Ms. Hill sued for past due child support. After a hearing, the trial court concluded that Mr. Hill was in arrears in the amount of $12,300, and ordered him to pay $123 per month toward the arrearage. The trial cpurt, however, prohibited Ms. Hill from taking any action to collect *248on the judgment, as long as Mr. Hill complied with the terms of the order. We granted Ms. Hill’s application for discretionary review of the court order abrogating her legal rights to enforce the judgment against Mr. Hill.
Decided November 30, 1995.
Mann, Bracken, Layng & Knezo, Dana A. Azar, for appellant.
Larry King, for appellee.
“[Vjarious remedies for enforcement and collection of a child support order, including contempt, execution by writ of fi. fa., and garnishment, may generally be pursued either singly or concurrently. [Cits.]” Dept. of Human Resources v. Chambers, 211 Ga. App. 763, 766 (2) (441 SE2d 77) (1994). Because nothing in the facts of this case demands a different result, we find the trial court erred in prohibiting Ms. Hill from exercising her right to pursue various collection methods or other enforcement actions to secure child support. See id.

Judgment reversed.


Birdsong, P. J., and Smith, J., concur.